Exhibit 10.8

March 30, 2015

Simon Solomon

7712 French Drive

Brown Summit, NC 27214

Dear Simon:

Norcraft Companies, L.P. (the “Company”) is pleased to continue the employment
letter between you and the Company, dated February 13, 2008 (the “Employment
Letter”, a copy of which is attached hereto and labeled as EXHIBIT A and
incorporated herein by reference) and to offer you severance protection in the
event your employment terminates under certain circumstances, as described in
more detail below. The purpose of this letter (the “Agreement”) is to confirm
the terms and conditions of this opportunity, as follows:

1. Severance Benefits.

(a) If at any time (i) your employment is terminated by the Company other than
for Cause, or (ii) you terminate your employment for Good Reason, you will
receive, in lieu of any base salary continuation or other cash severance payment
to which you may be entitled under the Employment Letter or any other agreement
between you and the Company or any of its Affiliates or under any plan or policy
of the Company or any of its Affiliates (a) a minimum of one (1) year base
salary as a cash severance payment (the “Severance Payment”), (b) continued
health, life and disability insurance benefits to the extent permitted under
such plans for a period of twelve (12) months following the date that your
employment terminates (provided that you make such affirmative COBRA or other
elections as are required for such benefits to continue) and (c) the pro-rated
portion of any bonus you would have otherwise been paid with respect to the
performance period including the date of termination (payable when such bonus
ordinarily would have been paid) (all of the foregoing, the “Severance
Benefits”).

(b) Notwithstanding the foregoing paragraph, if, in the 12 month period
immediately following any Change-in-Control, (i) your employment is terminated
by the Company other than for Cause, or (ii) you terminate your employment for
Good Reason, you will receive the Severance Benefits; provided, however, that in
lieu of the Severance Payment, you will receive a one-time payment of $507,000
(the “CIC Severance Payment”).

(c) Any payments hereunder will be reduced by any tax or other amounts required
to be withheld by the Company under applicable law, and any Severance Payment or
CIC Severance Payment to which you become entitled will be paid to you in a
single lump sum within ten (10) business days following the termination of your
employment. Notwithstanding the foregoing, no transaction or series of
transactions shall constitute a Change-in-Control for purposes of this Agreement
unless such transaction or series of transactions constitutes a “change in
control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(i).



--------------------------------------------------------------------------------

2. Definitions. For purposes of this Agreement, the following definitions apply:

(a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, equity interest or otherwise.

(b) “Cause” means (i) any material failure by you to perform your duties to the
Company or to obey policy directives from any superior executive officer of the
Company or the General Partner of the Company, it being understood that how well
you perform such duties or carry out such directives shall not give rise to
“Cause” under this clause (i), (ii) your reporting to work under the influence
of alcohol or illegal drugs, the use of illegal drugs (whether or not at the
workplace) or other repeated conduct causing the Company or any of its
Affiliates public disgrace or disrepute or material economic harm, (iii) your
material violation of any of the policies and guidelines for the Company,
including, without limitation, those relating to conflicts of interest, ethical
practices, trade, regulation, payment and procurement policies, legal
compliance, employment discrimination, and/or sexual harassment, (iv) your
commission of a felony or an act of fraud, misappropriation, embezzlement or any
other act involving moral turpitude, (v) your commission of any act of
dishonesty which materially injures the Company or any of its Affiliates, or
(vi) material breach by you of this Agreement, provided, that in the
circumstances described in clauses (i), (iii), or (vi), you shall have thirty
(30) days to cure the default after notice by the Company.

(c) “Change-in-Control” means the occurrence, following the date of this
Agreement, of (i) a sale or transfer (other than by way of merger or
consolidation), of all or substantially all of the assets of Norcraft Companies,
Inc. (“Norcraft”) to any Person, (ii) any merger, consolidation or other
business combination transaction of Norcraft with or into another corporation,
entity or Person, other than a transaction in which the holders of at least a
majority of the shares of voting capital stock of Norcraft outstanding
immediately prior to such transaction continue to hold (either by such shares
remaining outstanding or by their being converted into shares of voting capital
stock of the surviving entity) a majority of the total voting power represented
by the shares of voting capital stock of Norcraft (or the surviving entity)
outstanding immediately after such transaction, or (iii) the direct or indirect
acquisition (including by way of a tender or exchange offer) by any Person, or
Persons acting as a group, of beneficial ownership or a right to acquire
beneficial ownership of shares representing more than 50% of the total voting
power of the then-outstanding shares of capital stock of Norcraft.

(d) “Good Reason” means (i) any material diminution of your duties, (ii) a
material breach by the Company of this Agreement, (iii) relocation by the
Company outside of the United States, or (iv) change of your title, provided,
that in the circumstances described in clauses (i), (ii), and (iv), the Company
shall have thirty (30) days to cure the default after notice by you.

(e) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization.



--------------------------------------------------------------------------------

3. Amendment to Employment Letter. Section 8 of the Employment Letter is amended
by replacing the first two sentences of such Section 8 with the following new
sentences:

You agree that, during the term of your employment with the Company and for one
(1) year thereafter, you will not compete with the Company in the North American
branded cabinet business. To this end, you agree that, during such restricted
period, you will not, directly or indirectly, be connected as an officer,
director, employee, consultant, owner or otherwise with any business in North
America which competes with the Company in the North American branded cabinet
business.

4. Timing of Payments and Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, if at the time
your employment terminates, you are a “specified employee,” as defined below,
any and all amounts payable under this Agreement on account of such separation
from service that would (but for this provision) be payable within six
(6) months following the date of termination, shall instead be paid on the next
business day following the expiration of such six (6) month period or, if
earlier, upon your death; except (A) to the extent of amounts that do not
constitute a deferral of compensation within the meaning of Treasury regulation
Section 1.409A-1(b) (including without limitation by reason of the safe harbor
set forth in Section 1.409A-1(b)(9)(iii), as determined by the Company in its
reasonable good faith discretion); (B) benefits which qualify as excepted
welfare benefits pursuant to Treasury regulation Section 1.409A-1(a)(5); or
(C) other amounts or benefits that are not subject to the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended.

(b) For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual who is a specified employee under
Treasury regulation Section 1.409A-1(i).

(c) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.

(d) For the avoidance of doubt, any payment to which you may become entitled
under Section 6 of the Employment Letter will be paid to you in a single lump
sum within ten (10) business days following the termination of your employment.

5. Miscellaneous. For the avoidance of doubt, this Agreement does not supersede
the Employment Letter, which remains in full force and effect in accordance with
its terms. This



--------------------------------------------------------------------------------

Agreement may only be amended by a writing signed by you and a duly authorized
representative of the Company. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same instrument. This Agreement will
be governed by and construed in accordance with the laws of the State of
Minnesota, without regard to any conflict of law principles that would result in
the application of the laws of any other jurisdiction.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

If the foregoing is acceptable to you, please sign this Agreement in the space
provided below. At the time you sign and return it, this Agreement will take
effect as a binding agreement between you and the Company, subject to the terms
and conditions set forth above. The enclosed copy is for your records.

 

Sincerely, NORCRAFT COMPANIES, L.P. By:

/s/ Christopher Reilly

Christopher Reilly Authorized Person

 

Accepted and agreed: Signature:

/s/ Simon Solomon

Simon Solomon Date:

3/28/15



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

Norcraft Companies, LP

3020 Denmark Avenue, Suite 100

Eagan, Minnesota 55121

February 13, 2008

Mr. Simon Solomon

7712 French Drive

Brown Summit, NC 27214

Dear Simon,

I am pleased to confirm our offer and your acceptance for employment with
Norcraft Companies, L.P. (the “Company”). This letter will set forth the terms
of the employment agreement between you and the Company.

 

  1. Effective Date: Term. The “Effective Date” of this Agreement will be
February 13, 2008, or such other date as is mutually agreed between you and the
Company.

 

  2. Duties, etc. You will be employed as the President of Ultracraft. In this
capacity, you will be one of the highest ranking management personnel of the
Company. In addition, you will serve without additional compensation as an
officer of any of the Company’s affiliates, as designated by the General Partner
of the Company, unless such designation materially increases your
responsibilities. You will be accountable to, and will also have such powers,
duties and responsibilities as may from time to time be prescribed by the Chief
Executive Officer of the Company or such other officer designated by him or the
General Partner of the Company, provided that such duties and responsibilities
are consistent with your position. You will perform and discharge your duties
and responsibilities faithfully, diligently and to the best of your ability. You
will devote substantially all of your working time and efforts to the business
and affairs of the Company.

 

  3.

Cash Compensation. Effective with your start date of February 13, 2008 through
February 29, 2008 the Company will continue to pay you based upon our previously
agreed upon severance arrangement dated September 8, 2006. Beginning March 1,
2008, the Company will pay you a base salary at the annual rate of $200,000.
Your base salary will be reviewed at



--------------------------------------------------------------------------------

  least annually. You will also be eligible for an annual bonus for each fiscal
year completed during the term of your employment pursuant to the bonus plan for
such year to be put in place by the Board of Managers of the General Partner of
the Company for employees in the UltraCraft Cabinetry division; provided that,
your annual bonus target for 2008 will be 30% of your annual base salary
prorated from your start date until December 31, 2008. The Board of Managers of
the General Partner of the Company will determine the bonus plans for each
fiscal year after completing an assessment of business objectives and existing
plans. All payments under this section or any other section of this letter
agreement will be made in accordance with the regular payroll practices of the
Company, reduced by applicable withholding.

 

  4. Equity. You will be given an opportunity to make a personal investment in
Norcraft Holdings, L.P. during the calendar year 2008. The minimum investment
amount will be $1.5 million (one million five hundred thousand dollars). Any
investment will be through your purchase of Class A Units of Norcraft Holdings,
L.P. The per share value will be determined by the Board of Managers at the time
of your investment Upon completion of your investment in Norcraft Holdings, L.P.
you will be entitled to receive Class D limited partnership units (“Class D
Units”) of the Company’s parent, Norcraft Holdings, L.P., a Delaware limited
partnership (“Holdings”). The number of Class D units will be 15% of your
investment amount up to a maximum of 300,000 units. If your investment is
completed during calendar year 2008 the Class D units will be subject to 20%
vesting in 2008 (subject to time and performance vesting) per the management
incentive plan

 

  5. Benefits. You will be entitled to no less than twenty (25) paid vacation
days per calendar year during the term of your employment. You will also be
eligible to participate in all benefits and welfare plans which are generally
available to senior employees of the Company’s Ultracraft division. The Board of
Managers of the General Partner of the Company will undertake a review of any
benefit and welfare plans and may modify the existing package of plans or adopt
new plans after completing its assessment, with the intent of retaining a level
of overall benefits substantially similar to those currently in place. In
addition, the Company will reimburse your reasonable pre-approved relocation
expenses incurred in connection with transferring your residence to an agreed
upon location. Any reimbursement will be subject to and otherwise in accordance
with the Company’s relocation policies and procedures. The determination of
“reasonable relocation expenses” shall be in the sole judgment of the Company.

 

  6. Termination of Employment. You or the Company may terminate your employment
at anytime and for any reason, subject to applicable statutory and common law
restrictions. If the Company experiences a change of control you will be paid a
minimum of one (1) year severance if new ownership elects to terminate your
employment without cause.



--------------------------------------------------------------------------------

  7. Confidentiality; Propriety Rights. Without the written consent of the
General Partner of the Company, you will not during or after the term of your
employment with the Company disclose to any person or entity (other than a
person or entity to which disclosure is in your reasonable judgment necessary or
appropriate in connection with the performance of your duties for the Company),
any confidential or trade secret information obtained by you while in the employ
of the Company the disclosure of which may be adverse to the interests of the
Company or any of its affiliates, or use any such information to the detriment
of the Company or any of its affiliates; provided, however, that such
restriction shall not apply to information that is generally known to the public
other than as a result of unauthorized disclosure by you. All inventions,
developments, methods, processes and ideas conceived, developed or reduced to
practice by you during your employment, and for three months thereafter, which
are directly or indirectly useful in, or relate to, the business of or services
provided by or sold by the Company or any of its affiliates shall be promptly
and fully disclosed by you to an appropriate executive officer of the Company
(accompanied by all papers, drawings, data and other materials relating thereto)
and shall be the Company’s exclusive property as against you. You will, upon the
Company’s request and at its expense (but without any additional compensation to
you), execute all documents reasonably necessary to assign your right, title and
interest in any such invention, development, method or idea (and to direct
issuance to the Company of all patents or copyrights with respect thereto).

 

  8.

Restricted Activities. You agree that, during the term of your employment with
the Company you will not compete with the Company in the North American branded
cabinet business. To this end, you agree that you will not directly or
indirectly, be connected as an officer, director, employee, consultant, owner or
otherwise with any business in North America which competes with the Company in
the North American branded cabinet business. In addition, during the term of
your employment with the Company and the period ending on the second-year
anniversary of the Date of Termination, you agree to not directly (or indirectly
through another person or entity) (i) induce or attempt to induce any employee
of the Company or any of its affiliates to leave the employ of the Company or
any of its affiliates, as the case may be, or in any way interfere with the
relationship between the Company or any of its affiliates and any employee
thereof, or(ii) hire any person who was an employee of the Company or any of its
affiliates at any time during the term of your employment with the Company or
the period ending on the second-year anniversary of the Date of Termination. You
agree that the restrictions contained in this Section 7 are reasonably necessary
for the protection of the Company and that a violation of such provisions will
cause damage



--------------------------------------------------------------------------------

  that may be irreparable or impossible to ascertain and, accordingly, that the
Company will be entitled to injunctive or other similar relief in equity from a
court of competent jurisdiction to enforce or restrain a violation of these
restrictions. If your employment terminates with the Company for any reason, the
Company may at its option elect to extend the restricted activities as outlined
above by agreeing to pay you in the form of severance payments for a period of
time which matches the restricted activities.

 

  9. Conflicting Agreements. You represent and warrant that the execution of
this letter agreement and the performance by you of your obligations hereunder
will not breach or be in conflict with any other agreement to which you are a
party or are bound and that you are not now subject to any covenants against
competition or similar covenants or any court order or other legal obligation
that would affect the performance of your obligations hereunder. You will not
disclose to or use on behalf of the Company any proprietary information of a
third party without such party’s consent

 

  10. Miscellaneous. The headings in this letter are for convenience only and
shall not affect the meaning hereof. This letter agreement, together with the
Holdings L.P. Agreement constitutes the entire agreement between the Company and
you, and supersedes any prior communications, agreements and understandings,
written or oral, with respect to your employment and compensation and all
matters pertaining thereto. If any provision in this letter agreement should,
for any reason, be held invalid or unenforceable in any respect, it shall be
construed by limiting it so as to be enforceable to the maximum extent
compatible with applicable law. This letter agreement shall be governed by and
construed in accordance with the internal substantive laws of the State of
Minnesota without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction. Should any action or proceeding be brought to construe or
enforce the terms and conditions of this Agreement or the rights of the parties
hereunder, the losing party shall pay to the prevailing party all court costs
and reasonable attorneys’ fees and costs incurred in such action or proceeding.

 

  11. Acceptance. In accepting this offer, you represent that you have not
relied on any agreement or representation, oral or written, express or implied,
that is not set forth expressly in this letter agreement or the Holdings L.P.
Agreement

 

Very truly yours, Norcraft Companies, L.P. By Norcraft GP, L.L.C.,



--------------------------------------------------------------------------------

Its general partner By:

/s/ Mark Buller

Name:

Mark Buller

Title:

President & CEO

 

Accepted and Agreed to:

/s/ Simon Solomon

Simon Solomon